Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record teach a maintenance free storage container that includes a container controller operable to manage failure mode information of a plurality of storage servers, manage mapping a plurality of virtual storage servers to at least some of the plurality of storage servers based on the failure mode information, communicate storage server access requests with a device external to the maintenance free storage container using addressing of the plurality of virtual storage servers, and communicate the storage server access requests within the maintenance free storage container using addressing of the plurality of storage servers. Gladwin et al., (U.S. Patent Appl. Pub. # 2012/0290878) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a data storage node for a data storage system comprising a coding processor that is configured for computing a coded element from a version of a value that is uniquely identified by a tag, a coded element memory configured for storing the computed coded element, a reader registry configured for registering the stored tag in association with a reader and responsive to a first receiving of a message and when the tag is not higher ordered than a given tag previously stored in the tag memory, sends to the reader the given tag and a previously stored coded element computed from a version of a value that is uniquely identified by the given tag. The subject matter sought to be patented as recited in the claims in this 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2018/0027074 to Collet relates to a method of receiving a request of a virtual node for memory write of data, generating a first packet descriptor of a packet carrying a message according to a communication protocol between a host computer and the data storage network node.
U,S. Patent # 9405815 to Wei et al., relates to a storage server contacts a control plane after a storage failure has occurred.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance"
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114